 Case 19-24224-JKS                       Doc 25 Filed 10/27/19 Entered 10/28/19 00:49:50                             Desc Imaged
                                              Certificate of Notice Page 1 of 5

Information to identify the case:
Debtor 1
                       Carey Skorski                                               Social Security number or ITIN   xxx−xx−2639
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          19−24224−JKS

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Carey Skorski


             10/25/19                                                      By the court: John K. Sherwood
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
 Case 19-24224-JKS           Doc 25 Filed 10/27/19 Entered 10/28/19 00:49:50               Desc Imaged
                                  Certificate of Notice Page 2 of 5




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
     Case 19-24224-JKS         Doc 25 Filed 10/27/19 Entered 10/28/19 00:49:50                 Desc Imaged
                                    Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                  Case No. 19-24224-JKS
Carey Skorski                                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0312-2           User: admin                  Page 1 of 3                   Date Rcvd: Oct 25, 2019
                               Form ID: 318                 Total Noticed: 79


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2019.
db             +Carey Skorski,    141 Columbia Ave,    Jersey City, NJ 07307-4556
aty            +Rabinowitz, Lubetkin & Tully, LLC,     293 Eisenhower Parkway,     Suite 100,
                 Livington, NJ 07039-1711
br             +ReMax Traditions,    383 Ramapo Valley Road,     Oakland, NJ 07436-2705
518365777      +Ann Crawford,    20 Maple St,    Brooklyn, NY 11225-5002
518365778      +Antony Composto, CPA,    Composto & Felicia,     1682 86th St.,    Brooklyn, NY 11214-2868
518365779      +BB&T Commercial Equipment Capital Corp.,      2 Great Valley Parkway,    Suite 300,
                 Malvern, PA 19355-1319
518493938      +BMW Bank of North America,     PO Box 23356,    Pittsburgh, PA 15222-6356
518365782      +BMW Card Servicees (Visa),     PO Box 9210,    Old Bethpage, NY 11804-9010
518365780      +Belen Mavlion,    350 65th St., Apt. 9N,     Brooklyn, NY 11220-4967
518365781       Best Buy Credit Services,     PO Box 6204,    Sioux Falls, SD 57117-6204
518365788      +CHTC Company,    PO Box 2576,    Springfield, IL 62708-2576
518365790      +CSC, as Rep,    PO Box 2576,    Springfield, IL 62708-2576
518365784      +Candice Zaionz,    2346 85th St.,    Brooklyn, NY 11214-3404
518365786      +Carol Reid,    852 Cresent St,    Brooklyn, NY 11208-5008
518365791      +Diane Varano,    642 Bay Ridge Parkway,     Brooklyn, NY 11209-3330
518365793      +Dulja Feratovic,    915 84th St,    Brooklyn, NY 11228-2849
518365794      +EBP Partners LLC,    d/b/a Everest Business Funding,     8200 NW 52nd Terrace, 2nd Fl.,
                 Miami, FL 33166-7852
518365795      +Eulyne Wickham,    236 E. 95th St,    Brooklyn, NY 11212-2122
518365796      +Fox Capital Group, Inc.,     1001 N. Federal Hwy, Ste 310,    Hallandale, FL 33009-2416
518365797      +Frank Galante,    15 Chapin Ave,    Staten Island, NY 10304-2923
518365798      +Green Capital Funding LLC,     c/o Vadim Serebro, Esq.,    55 Broadway, 3rd Fl.,
                 New York, NY 10006-3757
518365799      +Humberto Rodriguez,    110 33rd St,    Union City, NJ 07087-5835
518365802      +JP Morgan Chase Bank, N.A.,     Collateral Mgmt., Small Business,     PO Box 6026 IL1-1145,
                 Chicago, IL 60680-6026
518365801       Jet Blue Mastercard,    Busienss Card Services,     PO Box 8801,    Wilmington, DE 19899-8801
518365803      +Kash Capital,    475 Northern Blvd.,    Suite 36,    Great Neck, NY 11021-4802
518365804      +Lear Financial Corporation,     146 Anton Rd,    Wynnewood, PA 19096-1226
518365805      +Legend Funding,    767 3rd Ave., 32nd Fl.,     New York, NY 10017-2085
518365806      +Lori Lapin Jones, Trustee,     Lori Lapin Jones LLC,    98 Cutter Mill Road,    Suite 201 North,
                 Great Neck, NY 11021-3010
518365807      +Lorraine Gullo,    3131 Morley Ave,    Staten Island, NY 10306-1957
518365808      +Malik Tricoche,    110 33rd St,    Union City, NJ 07087-5835
518365809      +Margaret Harrow,    906 E. 94th St,    Brooklyn, NY 11236-2037
518365810      +Maria Caffaro,    6907 14th Ave., 3rd Fl,     Brooklyn, NY 11228-1713
518365811      +Maribel Anota,    14 Riverview Ct,    Secaucus, NJ 07094-4054
518365812      +Marina Davis,    565 80th St., Apt. 2F,     Brooklyn, NY 11209-4027
518365813      +Marina McNamara,    565 80th St., Apt. 2F,     Brooklyn, NY 11209-4027
518365814      +Mary Loiacono,    65-50 162nd St,    Fresh Meadows, NY 11365-2668
518365815      +Mary Smith,    20 Blanche St,    Secaucus, NJ 07094-2002
518365816      +Merchant Advance,    c/o Joel Liberman,     124 Grove Ave, PO Box 356,    Cedarhurst, NY 11516-0356
518365817     #+Merrick Tortora,    45 Mill Ridge Road,     Secaucus, NJ 07094-4303
518365818      +Miriam Morales,    187 Park Ave,    Brooklyn, NY 11205-2308
518365819      +Nadine Walter-Scott,    519 Miller Ave,     Brooklyn, NY 11207-4805
518365820      +Nafskia Lourentzatos,    171 Main St,    Apt 32,    Madison, NJ 07940-2162
518365821      +Navitas Credit Corp.,    201 Executive Drive,     Suite 100,    Columbia, SC 29210-8410
518365823       New Rez LLC,    c/o Shellpoint Mortgage Servicing,     PO Box 740039,    Cincinnati, OH 45274-0039
518365824       New Rez LLC,    c/o Shellpoint Mortgage Servicing,     PO Box 51850,    Livonia, MI 48151-5850
518365825      +Noel Aneses,    95 76th St,    Brooklyn, NY 11209-2901
518365826      +Noel Cadiz,    42 Broadman Pkwy,    Jersey City, NJ 07305-2399
518365827      +Nosson T. Abrams, Esq.,     30 Wall St., 8th Fl.,    New York, NY 10005-2205
518365830       PNC Bank,    PO Box 747032,    Pittsburgh, PA 15274-7032
518365829      +Patlive.com,    2639 No. Monroe St., Suite 200,     Tallahassee, FL 32303-4073
518365834      +SPG Advance LLC,    1221 McDonald Ave,     Brooklyn, NY 11230-3322
518365835      +SPL Partners LLC,    6807 11th Ave,    Brooklyn, NY 11219-6023
518365832      +Santander Bank NA,    PO Box 841002,    Boston, MA 02284-1002
518365833      +Spectrum Business,    400 Atlantic St,     Stamford, CT 06901-3512
518365836      +Stable Car Parking Inc.,     9201 4th Ave,    Brooklyn, NY 11209-7006
518365837       Stephen B. Elggren, PC,     PO Box 709598,    Sandy, UT 84070-9598
518365838      +Susquehanna Salk Lake LLC,     136 E. South Temple,    Suite 1400,    Salt Lake City, UT 84111-1143
518365839      +U.S. Bank Equipment Finance,     1310 Madrid St,    Marshall, MN 56258-4099
518365840      +Walter Zaionz,    2346 85th St,    Brooklyn, NY 11214-3404
518365841       Wayne Grant,    241-14 Francis Lewis Blvd,     Rosedale, NY 11422
518365800       iHeart Media,    PO Box 419499,    Boston, MA 02241-9499

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Oct 25 2019 23:54:05     U.S. Attorney,   970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Oct 25 2019 23:54:04     United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,  One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
      Case 19-24224-JKS               Doc 25 Filed 10/27/19 Entered 10/28/19 00:49:50                                Desc Imaged
                                           Certificate of Notice Page 4 of 5


District/off: 0312-2                  User: admin                        Page 2 of 3                          Date Rcvd: Oct 25, 2019
                                      Form ID: 318                       Total Noticed: 79


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
cr             +EDI: AISACG.COM Oct 26 2019 03:38:00      BMW FINANCIAL SERVICES NA, LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
518365776      +EDI: AMEREXPR.COM Oct 26 2019 03:38:00      American Express,     PO Box 981537,
                 El Paso, TX 79998-1537
518365775       EDI: AMEREXPR.COM Oct 26 2019 03:38:00      American Express,     Customer Service,
                 P.O. Box 981535,   El Paso, TX 79998-1535
518455414       EDI: BECKLEE.COM Oct 26 2019 03:38:00      American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,   Malvern PA 19355-0701
518365783       EDI: BMW.COM Oct 26 2019 03:38:00      BMW Financial Services,     Customer Correspondence,
                 PO Box 3608,   Dublin, OH 43016-0306
518474341       EDI: BMW.COM Oct 26 2019 03:38:00      BMW Financial Services NA, LLC,     P.O. Box 3608,
                 Dublin OH 43016, OH 43016
518377376      +EDI: AISACG.COM Oct 26 2019 03:38:00      BMW Financial Services NA, LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
518454205      +EDI: AIS.COM Oct 26 2019 03:38:00      Capital One Bank (USA), N.A.,     4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
518365785       EDI: CAPITALONE.COM Oct 26 2019 03:38:00       Capital One Visa,    PO Box 6492,
                 Carol Stream, IL 60197-6492
518365787       EDI: CHASE.COM Oct 26 2019 03:38:00      Chase Ink,    PO Box 15298,    Wilmington, DE 19850-5298
518365789       EDI: CITICORP.COM Oct 26 2019 03:38:00      Citi Mastercard,     PO Box 70166,
                 Philadelphia, PA 19176-0166
518365792       EDI: DISCOVER.COM Oct 26 2019 03:38:00      Discover Financial Services,     PO Box 30943,
                 Salt Lake City, UT 84130-0943
518439075       EDI: DISCOVER.COM Oct 26 2019 03:38:00      Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
518365822      +E-mail/Text: jquick@ncmic.com Oct 25 2019 23:53:56       NCMIC Finance Corp.,
                 14001 University Ave,    Clive, IA 50325-8273
518365828      +E-mail/Text: bankruptcy@ondeck.com Oct 25 2019 23:54:31       On Deck Capital Inc.,
                 101 West Colfax Ave., 10th Fl.,    Denver, CO 80202-5167
518530889      +EDI: AIS.COM Oct 26 2019 03:38:00      Verizon,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
                                                                                               TOTAL: 18

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518500656*        American Express National Bank,   c/o Becket and Lee LLP,                     PO Box 3001,
                   Malvern PA 19355-0701
518365831      ##+Sandstone Funding LLC,   106 Apple Street,   Suite 200C,                     Eatontown, NJ 07724-2670
                                                                                                                TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2019 at the address(es) listed below:
              Barry J. Roy    on behalf of Trustee Jay L. Lubetkin broy@rltlawfirm.com
              Jason Brett Schwartz    on behalf of Creditor   Financial Services Vehicle Trust (FSVT)
               jschwartz@mesterschwartz.com
              Jay L. Lubetkin    jlubetkin@rltlawfirm.com, NJ57@ecfcbis.com,lvala@rltlawfirm.com,
               rgaydos@rltlawfirm.com
              Jay L. Lubetkin    on behalf of Trustee Jay L. Lubetkin jlubetkin@rltlawfirm.com,
               NJ57@ecfcbis.com,lvala@rltlawfirm.com,rgaydos@rltlawfirm.com
     Case 19-24224-JKS        Doc 25 Filed 10/27/19 Entered 10/28/19 00:49:50               Desc Imaged
                                   Certificate of Notice Page 5 of 5


District/off: 0312-2         User: admin                 Page 3 of 3                   Date Rcvd: Oct 25, 2019
                             Form ID: 318                Total Noticed: 79


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Leonard C. Walczyk   on behalf of Debtor Carey Skorski lwalczyk@wjslaw.com,
               lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 6
